                                           Case 4:20-cv-05925-YGR Document 4 Filed 01/15/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ALEJANDRO J. LOPEZ,
                                   4                                                         Case No. 20-cv-05925-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF DISMISSAL
                                                  v.
                                   6
                                         LAKE COUNTY JAIL, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          This federal civil rights action will be dismissed as duplicative of two other pending

                                  10   actions, Lopez v. Lake County Jail, Case No. 20-cv-03120-YGR (PR) and Lopez v. Findley, Case

                                  11   No. 20-cv-04431-YGR (PR). The Court will allow Plaintiff to only pursue one action, and thus it

                                  12   will screen the earlier filed action in Case No. 20-cv-03120-YGR (PR), in which Plaintiff has filed
Northern District of California
 United States District Court




                                  13   an amended complaint alleging similar claims of: (1) sexual harassment stemming from an

                                  14   incident in 2012; and (2) deliberate indifference to Plaintiff’s serious medical needs. The

                                  15   allegations and defendants are identical in all three suits with the exception that Plaintiff adds one

                                  16   defendant (Lake County Sherriff’s Office)1 in the instant suit. If Plaintiff wishes to pursue claims

                                  17   against Defendant Lake County Sheriff’s Office, he must file a second amended complaint in Case

                                  18   No. 20-cv-03120-YGR (PR) containing such claims. For the foregoing reasons, the complaint in

                                  19   the instant action is DISMISSED as duplicative. Plaintiff’s motion for leave to proceed in forma

                                  20   pauperis will be granted in a separate written Order. Dkt. 2.

                                  21          The Clerk of the Court shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 15, 2021

                                  24                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  25                                                    United States District Judge
                                  26
                                              1
                                  27            The Court notes that Plaintiff had listed this Defendant when he filed his original
                                       complaint in Case No. 20-cv-03120-YGR (PR), but he no longer lists it as a named Defendant in
                                  28   his amended complaint in that case. Compare Dkt. 10 in Case No. 20-cv-03120-YGR (PR) with
                                       Dkt. 1 in Case No. 20-cv-03120-YGR (PR).
